Title: To Benjamin Franklin from David Hall, 17 March 1770
From: Hall, David
To: Franklin, Benjamin


Dear Sir
Philadelphia March 17, 1770.
The last Letter I had the Pleasure of receiving from you, was dated April 14, 1767, since which I have wrote you twice, but have not been favoured with an Answer to either of those Letters. In that Letter you acknowledged the Utility of settling our Accounts, and promised to forward the Paper of Remarks you made, on looking over the Settlement by Mr. Parker, on your Behalf, with me, by the next Opportunity; but, tho’ it is now very near three Years since, I have not yet received it, no Doubt owing to the continual Hurry you are in. For my own Part, I am not yet sensible of any Mistakes, or Omissions, other than what have been already taken Notice of, but still ready to rectify what is wrong in the Accounts, and to add whatever may have been omitted.
When you left Philadelphia, you thought you would return Time enough before our Contract should end, to settle the Affairs of the Partnership yourself, and tho’ it has been now expired above four Years, you are not yet returned, and may still be longer necessarily detained in England on the Business of the Province. And as we are now both growing old fast, and one, or both, may be taken off before the Settlement is accomplished, which may prove most inconvenient to our Families; I think nothing further need be said to urge you to comply with my Request, in sending your Remarks, with Orders for Mr. Parker to finish the Affair in the Manner you may imagine is right.
In my Letter to you, of January 27, 1767, I sent you a State of our Accounts from February 1, 1766, to that Date; which State you will be pleased to take no Notice of, farther than the Balance of £993 11s. 6d., thought to be due to me from you, by Mr. Parker’s Settlement; as, in the Room of that, I have now sent you an exact Account of all the Money received for our Partnership, from February 1, 1766, to February 16, 1770. Likewise an Account of all the Monies received by Mrs. Franklin from me, from February 1, 1766, to March 16, 1770, for which I have her Receipts. All which have been most carefully taken [as] by the Books will appear, viz.


For the Gazette, from February 1, 1766, to February 16, 1770 – – –
£1457
8s.



For Public Work, received June 18, 1767, of Samuel Preston Moore Esqr.
318
5s.



By Cash received for Work done, as credited in the Leidger, in the above mentioned Time
389
  14s.
  1d.



  £2165
  7s.
  1d.



Account of Money received by Mrs. Franklin.


March 8, 1766,
  Cash – – – – –
£200




July 12, - -
Ditto – – – – –
91




November 25,
Ditto – – – – –
50




December 27,
Ditto – – – – –
160




January 18, 1768,
Ditto – – – – –
100




September 1,
Ditto – – – – –
30




March 16, 1770,
Ditto – – – – –
45




  To Sundries out of the Shop – – – – –
11
  3s.
  6½d.




  £687
  3s.
  6½d.


As you mentioned in one of your Letters, some Time ago, no Doubt you have a large Sum of Money owing you from our Customers, which I should be very glad to be instrumental in recovering, both on your Account and my own, because wherever you lose, I must also be a Sufferer, and yet I cannot devise how to get it, or the greatest Part of it, in, the People lie so scattered, the Sums, most of them so small, many of the People dead, others left the Country, and a great Number of them pretend to have paid Posts, &c. on our Account. And as to impowering People to receive for us, we have succeeded so poorly in that Way, that I don’t know but it will be better to trust it with the Multitude, than to let it get into the Hands of a few Individuals, we might appoint to collect for us, as Fifty or One Hundred Pounds might be a Temptation to be roguish, when Thirty, Forty or Fifty Shillings will not. It is true, there are certainly a Number of very honest Men in the different Quarters of the Country, but then such Men have generally Business enough of their own to mind, and would hardly care to be troubled with ours.
John Jones, one of our Posts, who, you may remember, was impowered to collect for us in the Lower Counties, has never yet finished his Collection, as he pretends, and puts off coming to a Settlement from Time to Time. Chapman, the Post for the Eastern Shore, Maryland, I believe paid all the Money he received for us, which amounted to but little more than One Hundred Pounds. And about Twelve Months before our Partnership ended, Mr. William Goodwin, of Baltimore County, Maryland, was recommended to me as a very honest Man, and would gather in our Gazette Money on the Western Shore; upon which I got the Accounts made out, to the Amount of about Eight Hundred Pounds, and sent them to him, and tho’ I believe he was most faithful, and, at the same Time, very industrious, yet all he was able to collect for us in two Years, neated only £53 2s. 8d., which he paid, and delivered up the Accounts, after having gone through a good Deal of Fatigue. Thus, Sir, you see what a bad Prospect we have of getting in our News Money, or any tolerable Proportion of it.
I should be glad to hear from you immediately on the Receipt of this, and that you would let me know when you think I may have the Pleasure of seeing you here.
My Wife, who has now been in a poor State of Health for these fourteen Years, is still but poorly, tho’ rather better than she has been for some Years past, owing, we imagine, to the great Benefit she received from the Bristol Bath, last Summer. My eldest Son, Billy, is now turned of Eighteen, is learning the Printing Business with me, promises pretty well, and, in all Probability, will be a very stout Man, being now very little short of six Feet high. My Daughter Debby, tho’ but just turned of Fifteen, is well grown too, being something taller than her Mother; she was seized with the Palsy in one Side last Summer, which frightened us a good Deal; but we sent her to the Bristol Bath, where, by the Blessing of God, she recovered, and is now very hearty. And David, the youngest, past Fourteen, is still at the Academy, is but small as to Heighth, but well set. They all, with their Mother, desire to be remembered in the most affectionate Manner to Mr. Franklin. I hope you will excuse my taking up any of your Time about them.
Your own Family are all well. I saw Mrs. Franklin this Day. Mrs. Bache, and her Child (a fine Boy) are at Burlington, both well, as is Mr. Bache. If you have any Thing in the News Way, should be much obliged to you for it; and to hear from you frequently, will be most agreeable to me. In the mean Time, you may believe me to be, Dear Sir, Yours most affectionately,
David Hall.
  
Addressed: To / Benjamin Franklin Esqr. / At Mrs. Stevenson’s in Craven-Street / London / Via Liverpool / By the Speedwell / Capt Le Cocq / Q.D.C.
Endorsed: Letter from D Hall to B.F. dated March 17th 1770
